Citation Nr: 0831580	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-08 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 100 percent rating for the 
service-connected symptomatic auriculoventricular dysfunction 
consistent with Stokes-Adams attacks and post-operative 
status, pacemaker implant, to include whether the reduction 
to 60 percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from October 
1985 to April 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which reduced the evaluation for 
the service connected symptomatic auriculoventricular 
dysfunction consistent with Stokes-Adams attacks and post-
operative status, pacemaker implant, from 100 percent to 60 
percent effective September 1, 2005.

The Board notes the veteran initially requested a Decision 
Review Officer hearing in conjunction with his appeal.  The 
matter was scheduled for April 2006.  Prior to the hearing, 
the veteran withdrew his request.  Thereafter, in his 
substantive appeal, the veteran requested a Board hearing to 
be held at his local RO.  The hearing was originally 
scheduled for July 2008.  Upon request of the veteran, it was 
rescheduled until August 2008.  Notice was sent to the 
address of record and was not returned as undeliverable.  
Regularity of the mail is presumed.  The veteran failed to 
appear.  As such, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  In July 2004, the RO notified the veteran of a proposed 
rating decision to reduce the evaluation for symptomatic 
auriculoventricular dysfunction consistent with Stokes-Adams 
attacks and post-operative status, pacemaker implant, from a 
100 percent schedular rating to 60 percent based on the 
veteran's failure to report for VA examination and VA 
outpatient treatment records showing an improvement in his 
condition.

2.  A rating decision dated in June 2005 reduced the 100 
percent schedular evaluation assigned for symptomatic 
auriculoventricular dysfunction consistent with Stokes-Adams 
attacks and post-operative status, pacemaker implant, to 60 
percent, effective September 1, 2005.

3.  At the time of the reduction, a 100 percent evaluation 
for the veteran's disability had been in effect since May 
2003, less than five years.

4.  The 100 percent rating was granted purely because of 
hospital treatment and not by the severity of the veteran's 
condition.

5.  At the time of the reduction, improvement had been shown 
in the veteran's disability.  From the time of the reduction 
to the present, there has been no evidence of chronic 
congestive heart failure or a workload of 3 metabolic 
equivalents (METs) or less that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for 
symptomatic auriculoventricular dysfunction consistent with 
Stokes-Adams attacks and post-operative status, pacemaker 
implant, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 
3.343, 3.344, 4.1, 4.2, 4.3, 4.6, 4.20, 4.104, Diagnostic 
Codes 7015, 7016 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify and Assist

Regarding the veteran's claim for restoration of benefits, 
the notice provisions pertaining to a rating reduction are 
governed by 38 C.F.R. § 3.105 and will be discussed below.



Analysis of Reduction and Restoration

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions and 
38 C.F.R. § 3.105(e) states that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons. 
The beneficiary will be notified and furnished detailed 
reasons therefore and given 60 days for presentation of 
additional evidence to show that compensation payments should 
be continued at the current level. 

If additional evidence is not received within that period, a 
final rating action will be taken and the award will be 
reduced effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  Additionally, under 38 C.F.R. § 
3.105(i), the advance written notice concerning a proposed 
rating reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  The procedural framework and safeguards 
set forth in 38 C.F.R. § 3.105 governing rating reductions 
are required to be followed by VA before it issues any final 
rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).

In the instant case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which the veteran was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  A letter from the RO to 
the veteran, dated in July 2004, notified the veteran of the 
proposed reduction in his disability rating for his service-
connected symptomatic auriculoventricular dysfunction 
consistent with Stokes-Adams attacks and post-operative 
status, pacemaker implant.  The July 2004 letter included a 
copy of the July 2004 proposed rating decision, informed the 
veteran that he could submit additional evidence to show that 
the compensation payments should be continued at the then-
current levels and that if no additional evidence was 
received within 60 days, his disability evaluation would be 
reduced. Furthermore, he was advised of his right to request 
a personal hearing "to present evidence or argument on any 
important point in [his] claim." 

The veteran requested both a hearing and new VA examination 
prior to effectuating the proposed reduction.  The hearing 
was scheduled for April 2005.  Prior to the hearing, the 
veteran withdrew his request in lieu of a new VA examination, 
which was conducted in May 2005.  Based on the foregoing, the 
Board finds that the appropriate due process requirements 
were correctly followed by the RO. 

The next question is whether the reduction to 60 percent was 
proper based on the evidence of record.  Where a disability 
evaluation has continued at the same level for less than five 
years, that analysis is conducted under 38 C.F.R. § 3.344(c).  
Here, the veteran's 100 percent disability evaluation was 
awarded effective May 2003, and was reduced effective 
September 2005, less than 5 years later.  Accordingly, 
38 C.F.R. § 3.344(c) applies and the rating stabilization 
procedural safeguards set forth in 38 C.F.R. § 3.344(a) and 
(b) are not applicable since they only apply to ratings which 
have been in effect for long periods at a sustained level 
(five years or more).  See Lehman v. Derwinski, 1 Vet. App. 
339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  

Unlike the requirements for a reduction in the evaluation for 
disabilities in effect for five years or more which require 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, disabilities that are likely to improve, namely 
those for which evaluations have been in effect for less than 
five years, warrant a reduction when an adequate re-
examination discloses improvement in the condition.  See 38 
C.F.R. § 3.344(c).

Although the proposed rating decisions did not specifically 
cite to 38 C.F.R. 
§ 3.344, the Board finds that actions taken by the RO 
throughout the reduction process culminating with the final 
reduction in the June 2005 rating decision demonstrate that 
38 C.F.R. § 3.344 was given proper prior consideration.  The 
veteran was awarded service connection for symptomatic 
auriculoventricular dysfunction consistent with Stokes-Adams 
attacks several times a year and assigned a 60 percent 
disability rating, effective February 7, 1991.  See the 
September 1991 rating decision.  In June 1992, the veteran 
was awarded ratings as follows for his status post operative 
pacemaker implant: 100 percent under Paragraph 30 from March 
28, 1991; 100 percent schedular from May 1, 1991; and 30 
percent from May 1, 1992.  In May 2003, the disability rating 
was increased to 100 percent effective May 12, 2003, the date 
of admission to the hospital for his pacemaker generator 
replacement.  The veteran was notified that since there was 
likelihood of improvement, the assigned evaluation was not 
considered permanent and was subject to a future review 
examination.

His 100 percent disability rating was not in effect for five 
years when it was reduced to 60 percent by a rating decision 
in June 2005, effective September 1, 2005.  As such, any re- 
examination disclosing improvement in the veteran's service- 
connected disability would warrant a rating deduction.  38 
C.F.R. 
§ 3.344(c).

While the veteran's representative argues that restoration is 
proper since there was no evidence of material improvement or 
consideration given particularly to whether the veteran 
attained improvement under the ordinary conditions of life, 
the provisions of 38 C.F.R. § 3.343(a) are not applicable as 
the total disability rating was assigned purely because of 
the hospital admission for pacemaker generator placement 
(valve replacement) and not by the severity of the condition.  
Thus, a finding of material improvement in physical condition 
need not be shown.  

The Board does not find that the evidence of record shows 
chronic congestive heart failure or a workload of 3 METs or 
less that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.   38 C.F.R. § 4.104, 
Diagnostic Codes 7015, 7016.  Indeed, the veteran did undergo 
a pacemaker generator replacement in May 2003.  The veteran 
failed to report for the review examination in July 2004.

A July 2004 Echo Report showed normal left ventricular 
systolic function with an estimated ejection fraction of 50-
55%.  There was also normal right ventricular function.  
Right ventricular systolic pressure was 33 mmhg.  There was 
no evidence of pericardial infusion.  A July 2004 stress test 
showed calculated METs of 10.4.  See VA examination report 
dated in April 2006.

In August 2004, the ventricular pacemaker lead was replaced.  
At this juncture, the Board notes that the reduction to 60 
percent was made effective September 1, 2005, a year after 
this last hospital admission and procedure.  

Upon VA examination in May 2005, the veteran reported 
palpitations and dyspnea, but was still able to work.  He 
denied myocardial infarction, congestive heart failure, or 
rheumatic heart disease.  The veteran also denied 
endocarditits, pericarditis, or cardiomyopathy.  He indicated 
that he had little difficulty running short distances, 
climbing stairs and hills, or going about daily activities.  
He was able to perform his duties as a landscaper.  The 
atrioventricular block with pacemaker implant was considered 
stable. 

An August 2005 addendum showed the veteran underwent a 
coronary echo in July 2005, which revealed a ventricular 
systolic function of 50 to 55%.  With regards to METs, the 
veteran was considered to have METs of greater than 6 as he 
was able to perform his job in landscaping. 

During VA examination in November 2005, the veteran endorsed 
some complaints of chest pain, but denied any syncopal 
episodes since the pacemaker was installed.  He worked 
approximately eight to ten hours a day in landscaping.  

The veteran was afforded an additional VA examination in 
April 2006.  He again denied syncopal episodes.  There was 
still some chest pain with no radiation or paresthesias in 
the extremities.  The veteran was diagnosed with hypertension 
two years prior.  He endorsed progressive shortness of breath 
and fatigue.  An echocardiogram from April 2006 revealed a 
calculated ejection fraction of 51%. There was mild left 
atrial enlargement, left ventricular hypertrophy and mild 
tricuspid regurgitation, which the examiner opined in a May 
2006 addendum opinion, was related to his hypertension.  An 
exercise stress test was recommended, which was accomplished 
in May 2006.

The May 2006 exercise stress test was normal.  The veteran 
exercised for 9 minutes and 55 seconds, reaching stage 4 of 
Bruce protocol, achieving a heart rate of 164, which was 90% 
of age-predicted heart rate maximum.  There was no angina or 
significant sinus tachycardia (ST) segment changes at work 
load attained.  There were isolated premature ventricular 
contractions noted.  There was normal exercise capacity with 
actual METs of 11.5.

While the veteran's representative argued that the 
examinations were inadequate as the veteran's claims folder 
was not present, the Board finds that the reduction of the 
veteran's auriculoventricular dysfunction consistent with 
Stokes-Adams attacks was based on multiple VA examinations, 
medical history provided by the veteran, physical examination 
of the veteran, and the objective results of current exercise 
stress tests and coronary echo reports.  Thus, the Board 
finds that the rating for auriculoventricular dysfunction was 
not reduced on any one particular examination, but on 
multiple adequate examinations.  (Emphasis added.)   
38 C.F.R. § 3.344(c).  

Despite the veteran's complaints of dyspnea, fatigue, and 
chest pain, which were considered, the examinations dated 
between 2005 and 2006 cumulatively show a current disability 
picture consistent with no more than a 60 percent disability 
rating.  In actuality, it is more likely that his current 
condition is consistent with a lower rating than what is 
currently assigned, e.g. a 10 percent rating requires a 
workload of greater than 7 METs but not greater than 10 METs.  
Note: the veteran had METs of 10.4 and 11.5.

The Board notes that the veteran is credible and competent to 
report his symptoms and why his disability evaluation should 
not have been reduced; however, the Board finds that the 
probative medical evidence of record has established a basis 
for the reduction, for the reasons stated above.

In sum, the Board concludes that the reduction of the 100 
percent rating to 60 percent, effective from September 1, 
2005, for the service-connected symptomatic 
auriculoventricular dysfunction consistent with Stokes-Adams 
attacks and post-operative status, pacemaker implant was 
proper.  38 U.S.C.A. § 1155 (West 2002). In reaching this 
conclusion, the Board finds that the preponderance of the 
evidence is against the claim for restoration.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Restoration of a 100 percent rating for the service-connected 
symptomatic auriculoventricular dysfunction consistent with 
Stokes-Adams attacks and post-operative status, pacemaker 
implant, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


